Citation Nr: 1735851	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for C5-C6 herniated disc.

2.  Entitlement to an increased rating in excess of 20 percent for left arm cubital tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1997 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued the Veteran's 10 percent disability rating for left arm cubital tunnel syndrome and 10 percent disability rating for C5-C6 herniated disc with scoliosis of upper back.  

In August 2015, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

In a November 2016 rating decision, the RO granted an increased rating for the left arm cubital syndrome from 10 percent to 20 percent, effective June 10, 2010.   The decision also granted service connection for low back strain (previously rated as C5-C6 herniated disc with scoliosis of the back) at 20 percent effective April 9, 2010.  In doing so, the RO no longer assigned the Veteran a compensable rating for his cervical spine disability.  The RO also granted service connection for left lower extremity radiculopathy as secondary to service-connected low back strain at 10 percent effective April 9, 2010.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

However, as stated above, by granting service connection for low back strain and left lower extremity radiculopathy the RO bifurcated the Veteran's C5-C6 herniated disc claim from the rest of his spine.  The Veteran has not appealed the decision granting service connection for low back strain and left lower extremity radiculopathy via a proper notice of disagreement (NOD) form.  The Veteran has one year from the date the November 2016 rating decision was mailed to appeal his assigned rating decisions.  As such, only the C5-C6 herniated disc and left arm cubital tunnel syndrome increased rating claims remain on appeal.  


FINDINGS OF FACT

1.  Prior to March 25, 2016, the Veteran's cervical spine disability was manifested by forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, combined range of motion of the cervical spine greater than 170 degrees but not greater than 235 degrees, and was not manifested by ankylosis, whether favorable or unfavorable, of the entire spine or cervical spine, forward flexion of the cervical spine 15 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or additional functional loss.   

2.  As of March 25, 2016, the Veteran's cervical spine disability was not manifested by ankylosis, whether favorable or unfavorable, of the entire spine or cervical spine, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, combined range of motion of the cervical spine greater than 170 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness, vertebral body fracture with loss of 50 percent or more of any height, or additional functional loss.  Though there is evidence of intervertebral disc syndrome, the Veteran did not have incapacitating episodes having a total duration of at least one week during the past 12 months. 

3.    During the entire appeal period, the Veteran's left arm cubital tunnel syndrome was manifested by moderate, incomplete paralysis of the ulnar nerve.  The left arm cubital tunnel syndrome was not manifested by severe, incomplete paralysis or complete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 10 percent, but no higher, for C5-C6 herniated disc, prior to March 25, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a compensable rating for C5-C6 herniated disc, as of March 25, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).  

3.  The criteria for a rating in excess of 10 percent for left arm cubital tunnel syndrome have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.14, 4.123, 4.124, 4.124(a), Diagnostic Code 8616 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA examinations in June 2012, January 2016, and March 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claims in August 2016.  In pertinent part, the Board instructed the RO to: (1) make arrangements to obtain the Veteran's complete VA treatment records, dated from June 2011 to the present; (2) schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected C5-C6 herniated disc with upper back scoliosis; (3) schedule the Veteran for a VA neurological examination to determine the current severity of his left arm cubital tunnel syndrome; and (4) readjudicate the claims and make a determination as to whether the Veteran should be assigned separate ratings for the cervical and thoracolumbar spine segments.

The AOJ obtained the requested VA treatment records shortly thereafter.  On January 2016 and March 2016 the Veteran was provided separate examinations for his cervical spine and peripheral nerves.  The RO readjudicated the claims in a November 2016 rating decision and Supplemental Statement of the Case (SSOC).

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).

II.  Increased Rating Claims

Here, the Veteran has averred that his service-connected disabilities are more severe than his current rating disabilities would indicate.  He filed his increased rating claim in January 2012.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Generally, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

A.  Cervical Disability

Throughout the appellate period, VA rated the Veteran's back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5243.  As stated above, the Board remanded the Veteran's increased rating claim to determine whether the Veteran should be assigned separate ratings for his cervical and thoracolumbar spine segments.  See August 2015 Board remand.  Since then, the RO granted the Veteran service connection for a low back strain (previously rated as C5-C6 herniated disc with scoliosis of upper back) under Diagnostic Code 5237 and discontinued any compensable rating under Diagnostic Code 5293-5243.  Nevertheless, the Veteran and his representative contend that the Veteran should also receive an increased rating for his cervical spine.  See July 2017 Appellant brief.  

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Further, if a Veteran has x-ray evidence to establish degenerative arthritis of the spine with noncompensable limitation of motion, he or she is entitled to a 10 percent disability rating for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the Veteran has Intervertebral Disc Syndrome (IVDS), the Veteran may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ultimately, the Veteran's disability rating will depend on which diagnostic code results in the higher evaluation.  

The pertinent criteria under the General Rating Formula for Diseases and Injuries of the Spine are as follows:  

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling. 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling. 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2017).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).

VA also must evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. at Note (1).  Further, VA must separately evaluate disability of the thoracolumbar and cervical spine segments.  Id. at Note (6).  Importantly, evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

i.  C5-C6 Cervical Spine Disability Prior to March 25, 2016

As stated above, the Veteran and his representative posit that the Veteran is entitled to an increased rating for his cervical spine disability.  Throughout the appellate period, the Veteran was afforded VA examinations in June 2012 and March 2016 to assess the severity of this disability.  

At the June 2012 examination, the Veteran complained of constant mild to moderate neck pain that flares up in the morning with stiffness.  Range of motion testing of the cervical spine revealed flexion to 40 degrees, extension to 40 degrees, left lateral flexion to 40 degrees, right lateral flexion to 40 degrees, left lateral rotation to 75 degrees and right lateral rotation to 75 degrees.  Though the examiner noted no limitations due to pain, objective evidence of painful motion began at 0 degrees for all measurements.  See June 2012 VA examination.  The Veteran did not have localized tenderness or pain to palpation for joints; the examiner also noted that the Veteran did not have guarding or muscle spasms.  Importantly, the Veteran did not have ankylosis, muscle atrophy, or IVDS.  Id.  Nevertheless, the Veteran's x-rays revealed degenerative joint disease (DJD) of the cervical spine.

At the March 2016 examination, the Veteran complained of ongoing neck pain since the last examination.  Range of motion testing of the cervical spine was all normal with no pain noted on the examination, including during weight-bearing.  See March 2016 VA examination.  The Veteran did not have localized tenderness or pain to palpation for joints; the examiner also noted that the Veteran did not have guarding or muscle spasms.  Importantly, the Veteran did not have ankylosis or muscle atrophy.  Though the Veteran had IVDS, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Id.  Nevertheless, the Veteran's x-rays revealed DJD of the cervical spine.  The examiner found that the Veteran would have difficulty with lifting and prolonged standing in a job as a forklift driver.  

At different times during the appeal, the Veteran has stated that he has experienced a worsening of his neck pain.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(b) (2017).  There is no evidence that these statements are not credible.  However, as to his March 2016 examination, the examiner stated that the Veteran did not show pain on motion or weight bearing.  As such, the Board assigns more probative weight to the examiner's recollection of the Veteran's pain on March 25, 2016 during motion and weight-bearing.  Otherwise, the Veteran's statements are entitled to probative value as to the severity of his neck disability prior to March 25, 2016.

Applying the facts in this case to the criteria set forth above, the Veteran is entitled to an increased rating of 10 percent, but no higher, for his cervical spine disability before March 25, 2016.  Specifically, the C5-C6 herniated disc in his neck contributes to a limited range of motion under Diagnostic Code 5242.  As neither the Veteran's treatment providers nor VA examiners opined that the Veteran has ankylosis, whether favorable or unfavorable, the Veteran is not entitled to 50 or 100 percent disability ratings.  At no point does the Veteran exhibit forward flexion of the cervical spine 15 degrees or less.  As stated above, the Veteran's cervical flexion has exceeded 30 degrees in all range of motion testing; in addition, the Veteran's combined range of motion of the cervical spine has exceeded 170 degrees in all range of motion testing.  The Veteran does not have muscle spasm or guarding severe enough to result in abnormal gait or contour of the cervical spine.  As such, the Veteran is not entitled to 20, 30, or 40 percent disability ratings for his service-connected cervical spine disability.

The Veteran's forward flexion of the cervical spine did not exceed 40 degrees prior to March 25, 2016.  Therefore, a disability rating of 10 percent, but no higher, for the Veteran's service-connected cervical spine disability under the General Rating Formula is warranted. 

Higher ratings are not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At no time has the Veteran experienced an incapacitating episode associated with his service-connected cervical spine disability.  More importantly, even though the Veteran had IVDS, he did not have any incapacitating episodes a year prior to March 25, 2016.  As such, a disability rating in excess of 10 percent for the Veteran's service-connected cervical spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243. 

The Board notes that the General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  This abnormality will be addressed in Section B below.  

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under Diagnostic Code 5003, however, such is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the rating of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion code; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion of the cervical spine has been found to be compensable at the 10 percent level under 38 C.F.R. § 4.71, Diagnostic Code 5242.  Further, for rating purposes, the cervical vertebrae are considered a minor joint group, ratable on parity with a major joint.  See 38 C.F.R. § 4.45 (2017).  As such, instead of treating each disc individually as major or minor joints, it would appear that the Veteran had involvement of only one major joint (the cervical vertebrae).  A higher disability rating of 10 percent, therefore, would not be warranted pursuant to Diagnostic Code 5003, as such would require involvement of two or more major joints or two or more minor joints.  Further, a separate rating based on arthritis is not warranted in this case.

The Board has also considered whether higher ratings are warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  During range of motion testing, all VA examiners determined that the Veteran could perform all movements (i.e., flexion, extension, lateral flexion, and rotation) of the cervical spine without loss of range of motion on repetition.  Although the evidence does show that the Veteran may experience painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).  Such is not the case here.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 10 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected cervical spine disability has worsened.  Thus, the preponderance of the evidence is for the Veteran's claim and the Board finds that the criteria for a disability rating  of 10 percent, but no higher, for a cervical spine disability are met.  See Gilbert, 1 Vet. App. at 55; 
38 C.F.R. § 3.102. 

ii.  C5-C6 Cervical Spine Disability as of March 25, 2016

After the VA examination in March 2016, and applying the facts in this case to the criteria set forth above, the Veteran is not entitled to an increased rating for his cervical spine disability as of March 25, 2016.  Specifically, the C5-C6 cervical spine disability does not contribute to any limited range of motion under Diagnostic Code 5242.  As neither the Veteran's treatment providers nor VA examiners opined that the Veteran has ankylosis, whether favorable or unfavorable, the Veteran is not entitled to 50 or 100 percent disability ratings.  At no point does the Veteran exhibit forward flexion of the cervical spine 15 degrees or less.  As stated above, the Veteran's cervical flexion has exceeded 30 degrees in all range of motion testing; in addition, the Veteran's combined range of motion of the cervical spine has exceeded 170 degrees in all range of motion testing.  The Veteran does not have muscle spasm or guarding severe enough to result in abnormal gait or contour of the cervical spine.  As such, the Veteran is not entitled to 20, 30, or 40 percent disability ratings for his service-connected cervical spine disability.

The Veteran's forward flexion of the cervical spine exceeded 85 degrees and his combined range of motion exceeded 335 degrees in range of motion testing after March 2016.  Therefore, a compensable disability rating for the Veteran's service-connected cervical spine disability under the General Rating Formula as of March 25, 2016 is not warranted. 

Higher ratings are also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At no time has the Veteran experienced an incapacitating episode associated with his service-connected cervical spine disability.  More importantly, even though the Veteran had IVDS, he did not have any incapacitating episodes a year after March 2016.  As such, a separate disability rating for the Veteran's service-connected cervical spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243. 

The Board notes that the General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  This abnormality will be addressed in Section B below.  

The Board has considered whether an additional rating is available based on degenerative arthritis of the cervical spine under Diagnostic Code 5003, however, such is not warranted in this case as of March 2016.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion code; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran did not exhibit limitation of motion for the cervical spine after March 25, 2016.   To obtain a compensable rating under Diagnostic Code 5003 without exhibiting limitation of motion, the record would at least need to contain x-ray evidence of arthritis that involves two or more major joints or two or more minor joint groups.  Further, for rating purposes, the cervical vertebrae are considered a minor joint group, ratable on parity with a major joint.  See 38 C.F.R. § 4.45 (2017).  As such, instead of treating each disc individually as major or minor joints, it would appear that the Veteran had involvement of only one major joint (the cervical vertebrae).  Further, the Veteran did not exhibit any pain on motion or during weight bearing at his March 25, 2016 examination.  A separate disability rating, therefore, would not be warranted pursuant to Diagnostic Code 5003, as such would require involvement of two or more major/minor joints or pain on motion.    

The Board has also considered whether a separate rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  As emphasized above, during range of motion testing, the March 2016 examiner determined that the Veteran could perform all movements (i.e., flexion, extension, lateral flexion, and rotation) of the cervical spine without loss of range of motion on repetition.  Further, objective evidence showed no pain on motion or during weight bearing.  Even if the Veteran did experience some painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).  Such is not the case here.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record does not warrant a compensable disability rating for the Veteran's C5-C6 cervical spine disability after March 25, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected cervical spine disability has worsened since March 2016.  However, the objective clinical findings do not support his assertions for the reasons stated above.  Thus, the preponderance of the evidence is against the Veteran's claim and the Board finds that the criteria for an increased disability rating for the Veteran's cervical spine disability as of March 25, 2016 are not met.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102. 

B.  Left arm cubital tunnel syndrome

Throughout the appellate period, VA rated the Veteran's left arm cubital tunnel syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  In a November 2016 rating decision, the RO increased the Veteran's disability rating to 20 percent effective June 11, 2010.  The Veteran contends that this disability rating should be higher as his disability has worsened.  See July 2017 Appellant brief.  

Diagnostic Code 8515 provides the rating criteria for paralysis of the median nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 10 percent, 30 percent, and 50 percent are assignable for incomplete paralysis of the median nerve of the major extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 70 percent and 60 percent are assignable for complete paralysis of the median nerve of the major and minor extremity respectively.  The Diagnostic Code defines complete paralysis as when "the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances."  38 C.F.R. § 4.124a.  

Diagnostic Code 8516 provides the rating criteria for paralysis of the ulnar nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 10 percent, 30 percent, and 40 percent are assignable for incomplete paralysis of the ulnar nerve of the major extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 60 percent and 50 percent are assignable for complete paralysis of the ulnar nerve of the major and minor extremity respectively.  The Diagnostic Code defines complete paralysis as when "the 'griffin claw' deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse) cannot adduct the thumb; flexion of wrist weakened."   8 C.F.R. § 4.124a.  In this case, the Veteran is right-handed.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123; see also Diagnostic Code 8616 (2017).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by dull and intermittent pain, is to be rated at a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Ticdouloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  Id. 

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.

The Veteran's left arm cubital tunnel syndrome is rated under Diagnostic Code 8515, for incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  However, the Board finds that the correct diagnostic code to apply is Diagnostic Code 8616, as the Veteran's symptoms involve constant pain, loss of reflexes, and can amount to a maximum severe, incomplete paralysis rating of the ulnar nerve, and not the median nerve.  In contrast, the Veteran is capped at moderate incomplete paralysis under Diagnostic Codes 8516 and 8716 because his symptoms are wholly sensory.  Thus, the Veteran's symptoms and potential to obtain severe, incomplete paralysis because of neuritis of the ulnar nerve makes Diagnostic Code 8616 appropriate for his left arm cubital tunnel syndrome.   

The Veteran was first afforded a VA examination to determine the nature of his left arm cubital tunnel syndrome in June 2012.  At the examination, the Veteran experienced mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias and mild numbness of the left upper extremity.  During strength testing, the Veteran was rated 4/5 (with 5/5 exhibiting normal strength and 4/5 showing active movement against some resistance) during left elbow flexion, elbow extension, wrist flexion, grip, and pinch (thumb to finger).  Nevertheless, the Veteran did not have muscle atrophy but showed decreased left hand/fingers sensation testing for light touch.  See June 2012 VA examination.  The examiner found that the Veteran had mild incomplete paralysis of the ulnar nerve on the left side.  

Lastly, the Veteran was afforded a VA examination in January 2016.  At the examination, the Veteran complained of electric pain from his left elbow down to his fingers with numbness.  As a result of his left arm cubital tunnel syndrome, the Veteran suffered from moderate constant pain, no dull/intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Notably, the examiner did not find muscle atrophy in the Veteran and muscle strength testing was normal.  See January 2016 VA examination.  During a sensory examination, the Veteran's left inner/outer forearm and hand/finger senses were decreased after light touch.  Unlike the examiner almost four years before him, the examiner found moderate incomplete paralysis of the ulnar nerve on the left side.  However, the other left upper extremity nerves were normal.  Id.  

At different times during the appeal, the Veteran has described his left arm cubital tunnel syndrome as "electric pain" and numbness in his left arm.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(b) (2016).  There is no evidence that these statements are not credible.  As such, these statements are entitled to probative value as to the severity of his left arm cubital tunnel syndrome during the appeal.

The Board finds that the symptomology associated with the service-connected his left arm cubital tunnel syndrome more nearly approximates a 20 percent rating under Diagnostic Code 8616 for the entire appeal period.  The Board gives significant weight to the VA examiner's conclusions that the Veteran suffered moderate, incomplete paralysis without muscle atrophy throughout the entire appeal period.  Both VA examinations showed moderate symptoms and functional limitations because of the Veteran's service-connected left arm cubital tunnel syndrome.  Though some muscle weakness was shown, no medical examination or treatment record showed muscular atrophy in the Veteran.  Further, the Veteran does not contend that his ulnar nerve is completely paralyzed.  Thus, disability ratings 30 or 50 percent for the ulnar nerve are not warranted in this case.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 20 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, given the totality of the evidence, the Board finds that the criteria for a disability rating in excess of 20 percent for left arm cubital tunnel syndrome have not been met.  38 C.F.R. §§ 4.123, 4.124, 4.124(a), Diagnostic Code 8616.


ORDER

An increased rating of 10 percent, but no higher, for C5-C6 cervical spine disability prior to March 25, 2016 is granted, subject to the regulations governing monetary benefits.

A compensable rating for C5-C6 cervical spine disability as of March 25, 2016 is denied.  

A rating in excess of 20 percent for left arm cubital tunnel syndrome is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


